Title: To George Washington from Brigadier General Anthony Wayne, 7 January 1780
From: Wayne, Anthony
To: Washington, George


          
            Dear General
            Hanover [N.J.] 7th Jany 1780
          
          I was honored with your favor of the 28th Ultimo, & on the 2nd Instant the Light Corps was Dessolved & took up the Line of march to join their Respective Regiments, after reading the Inclosed Order at the head of each Battalion.
          the Distinguished & honorable manner in which your Excellency has more than once mentioned my name to Congress, & your very polite approbation of my Conduct thro’ the course of this Campaign, must be a very pleasing, & rich reward to an Officer whose only merit was that of having used his best endeavours to do his duty, & to carry the Orders of his General into execution, but as I can’t do justice to my feelings on the Occation, your Excellency will have goodness enough to pardon me for not attempting to express them, & as one Indulgence is generally followed by wishing for more, I now request leave of absence from this Army, until your Excellency may have Occation for my Services in the field—& whenever the Light Infantry is called out, that I may again be honored with the Command of it. Interim I am with Sincere Esteem Your Excellency’s Most Obt & Affectionate Hume Sert
          
            Anty Wayne
          
         